EXHIBIT 10.2
EXECUTION COPY



REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT

(this "Agreement") is dated as of May 16, 2005, by and among Sun Healthcare
Group, Inc., a Delaware corporation ("Parent"), the stockholders of Peak Medical
Corporation, a Delaware corporation ("Company"), named on Schedule A hereto
(each a "Stockholder" and collectively, the "Stockholders") and James A.
Parsons, as Stockholders Agent (for purposes of Section 5 hereof) (the
"Stockholders Agent").



RECITALS

          WHEREAS, this Agreement is made pursuant to the Agreement and Plan of
Merger, dated as of the date hereof, by and among Parent, Pinnacle Acquisition
Corp., a direct wholly-owned subsidiary of Parent incorporated under the laws of
Delaware ("Merger Sub"), Company and the Stockholders (the "Merger Agreement"),
pursuant to which, among other things, shares of Restricted Parent Common Stock
will be issued to the Stockholders in connection with the Merger.

          WHEREAS, capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to them in the Merger Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
premises, representations, warranties, covenants and agreements contained in
this Agreement and the other Transaction Documents, the parties, intending to be
legally bound, hereby agree as follows:

        Representations and Warranties of Stockholder
        . Each Stockholder hereby severally, and not jointly, represents and
        warrants to Parent, as of the date hereof and as of the Closing, as
        follows:
        
        
         
         a. such Stockholder understands that the issuance of Restricted Parent
            Common Stock pursuant to the Merger Agreement will be on the basis
            that the issuance thereof is exempt from registration pursuant to
            Section 4(2) of the Securities Act of 1933, as amended (the
            "Securities Act"), and that Parent's reliance upon such exemption is
            predicated upon such Stockholder's representations;
             
         b. such Stockholder understands that the Restricted Parent Common Stock
            to be issued to Stockholder pursuant to the Merger Agreement has not
            been registered under the Securities Act or any applicable state
            securities law and must be held indefinitely unless subsequently
            registered under the Securities Act and all applicable state
            securities laws or an exemption from such registration is available;
             
         c. the Restricted Parent Common Stock to be issued to such Stockholder
            pursuant to the Merger Agreement will be acquired by such
            Stockholder for investment for such Stockholder's own account and
            not as a nominee or agent, and not with a view to the sale or
            distribution thereof in a manner that would violate the Securities
            Act;
             
         d. such Stockholder (i) is an "accredited investor" as defined in Rule
            501 of Regulation D promulgated under the Securities Act; (ii) has
            such knowledge and experience in
            
            1
            
            --------------------------------------------------------------------------------
            
            financial and business matters to be capable of evaluating the
            merits and risks of such Stockholder's prospective investment in the
            securities of Parent; (iii) has received all of the information
            Stockholder has requested from Parent that Stockholder considers
            necessary or appropriate for deciding whether to accept the
            securities of Parent; (iv) has the ability to bear the economic
            risks of the Stockholder's prospective investment; and (v) is able
            to hold the securities of Parent for an indefinite period of time
            and to suffer complete loss of Stockholder's investment; and
             
        
         e. such Stockholder has full power and authority to make, enter into
            and carry out the terms of this Agreement, and this Agreement has
            been duly executed and delivered by such Stockholder and constitutes
            the valid and binding obligation of such Stockholder, enforceable in
            accordance with its terms.
             
    
     1. Legend.
         
    
            Stockholders other than RFE and DFW
            
            
             
        
         a. Any certificate representing any shares of Restricted Parent Common
            Stock issued to a Stockholder other than DFW or RFE shall bear a
            legend in substantially the following form until the First
            Anniversary or an earlier Early Release Event. Parent shall issue
            promptly or shall cause its transfer agent to issue promptly, after
            a request by such Stockholder following the First Anniversary or an
            earlier Early Release Event, a certificate without such legend.
        
            
        
             
            
            "THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
            PROVISIONS CONTAINED IN THE REGISTRATION RIGHTS AGREEMENT AND THE
            STOCKHOLDERS AGREEMENT, EACH DATED AS OF MAY 16, 2005, COPIES OF
            WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY, AND SUCH
            SECURITIES MAY BE SOLD, TRANSFERRED, PLEDGED, ENCUMBERED OR
            OTHERWISE DISPOSED OF ONLY IN ACCORDANCE WITH SUCH AGREEMENTS."
             
        
         b. Any certificate representing any shares of Restricted Parent Common
            Stock issued to a Stockholder other than DFW or RFE shall also bear
            a legend in substantially the following form. The legend set forth
            below will be removed if and when (A) such shares are disposed of
            pursuant to an effective registration statement under the Securities
            Act, (B) a registration statement registering the resale of such
            shares under the Securities Act has been declared effective by the
            SEC, (C) in an opinion of counsel experienced in the area of United
            States Federal securities laws delivered to Parent, a public sale,
            assignment or transfer of such shares may be made pursuant to Rule
            144(k), or (D) in connection with a sale transaction or proposed
            sale transaction, in an opinion of counsel experienced in the area
            of United States Federal securities laws delivered to Parent, such
            sale may be made without registration under the Securities Act and
            such legends are no longer required under applicable requirements of
            the Securities Act. Parent agrees that it will promptly provide (or
            will cause its transfer agent
            
            2
            
            --------------------------------------------------------------------------------
            
            promptly to provide) each Stockholder after a request therefor and
            compliance with the provisions of this clause (ii), with a
            substitute share certificate not bearing such legend.
            
             
            
            "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
            REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
            REGULATIONS THEREUNDER OR ANY STATE SECURITIES LAWS AND MAY NOT BE
            SOLD, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
            EXCEPT IN COMPLIANCE THEREWITH."
             
    
        RFE and DFW
        
        
         
        
        Any certificate representing any shares of Restricted Parent Common
        Stock issued to RFE or DFW shall bear a legend in substantially the
        following form until the Third Anniversary or an earlier Early Release
        Event. Parent shall issue promptly or shall cause its transfer agent to
        issue promptly, after a request by RFE or DFW, as the case may be,
        following the Third Anniversary or an earlier Early Release Event, a
        certificate without such legend.
        
        
         
        
        
        
         
        
        "THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
        PROVISIONS CONTAINED IN THE REGISTRATION RIGHTS AGREEMENT AND THE
        STOCKHOLDERS AGREEMENT, EACH DATED AS OF MAY 16, 2005, COPIES OF WHICH
        ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY, AND SUCH SECURITIES
        MAY BE SOLD, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
        ONLY IN ACCORDANCE WITH SUCH AGREEMENTS."
        
        
         
        
        
        
        Any certificate representing any shares of Restricted Parent Common
        Stock issued to DFW or RFE shall also bear a legend in substantially the
        following form.
    
        The legend set forth below will be removed if and when (A) such shares
        are disposed of pursuant to an effective registration statement under
        the Securities Act, (B) a registration statement registering the resale
        of such shares under the Securities Act has been declared effective by
        the SEC, (C) in an opinion of counsel experienced in the area of United
        States Federal securities laws delivered to Parent, a public sale,
        assignment or transfer of such shares may be made pursuant to Rule
        144(k), or (D) in connection with a sale transaction or proposed sale
        transaction, in an opinion of counsel experienced in the area of United
        States Federal securities laws delivered to Parent, such sale may be
        made without registration under the Securities Act and such legends are
        no longer required under applicable requirements of the Securities Act.
        Parent agrees that it will promptly provide (or will cause its transfer
        agent promptly to provide) each Stockholder after a request therefor and
        compliance with the provisions of this clause (ii), with a substitute
        share certificate not bearing such legend.
    
        
    
        3
    
        --------------------------------------------------------------------------------
    
         

      "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
    UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND REGULATIONS THEREUNDER OR
    ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
    ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE THEREWITH."
     

 1. Notwithstanding the foregoing, Parent agrees that Parent will not require
    the delivery of opinions described in this Section 2 in connection with Rule
    144 transfers after the First Anniversary if Parent's transfer agent does
    not require opinions for the de-legending of such shares. Parent agrees that
    it will use commercially reasonably efforts, acting in good faith in
    consultation with Company, its counsel and Parent's transfer agent, to adopt
    such commercially reasonable procedures as may minimize opinion delivery
    requirements (whether through omnibus instruction letters and/or opinions or
    otherwise) in connection with delegending of shares which are eligible for
    resale under Rule 144, it being understood that the parties will use
    commercially reasonable efforts to establish those procedures within 30 days
    after the date hereof.
     

Restrictions on Transfer by the Stockholders.
 
 a. i.     From the Closing Date until the earlier of the First Anniversary or
    on Early Release Date ("Restricted Period"), no Stockholder may, directly or
    indirectly, sell, transfer, pledge, encumber or otherwise dispose of
    ("Transfer") any shares of Restricted Parent Common Stock that such
    Stockholder beneficially owns to any Person.
    
    
     
    
    
    ii.     From and after the expiration of the Restricted Period, each
    Stockholder other than RFE and DFW may Transfer shares of Restricted Parent
    Common Stock without restriction pursuant to this Section 3(a).

    iii.     From and after the expiration of the Restricted Period and until
    the Third Anniversary, each of RFE and DFW may Transfer a number of such
    shares within any such three-month period which does not exceed such
    Stockholder's Pro Rata Limit. After the earlier to occur of the Third
    Anniversary or an Early Release Event, each of RFE and DFW may Transfer
    shares of Restricted Parent Common Stock without restriction pursuant to
    this Section 3(a). Notwithstanding the previous provisions of this Section
    3, in no event shall RFE or DFW knowingly Transfer all or any portion of the
    Restricted Parent Common Stock constituting 2% or more of the total shares
    of Parent Common Stock then outstanding to any one "person" or "group"
    (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
    Exchange Act of 1934, as amended (the "Exchange Act"); provided that this
    sentence shall not apply after an Early Release Event and shall not apply to
    distributions by RFE or DFW to their respective partners, former limited
    partners or a liquidating trust for the benefit thereof (including, for the
    avoidance of doubt, the Small Business Administration or any nominee or
    agent thereof).

    iv.     For purposes hereof, the "Pro Rata Limit" of RFE or DFW shall be
    equal to a number of shares equal to (x) 4% of the total number of shares of
    Parent

    4

    --------------------------------------------------------------------------------

    Common Stock then outstanding, according to the most recent report or
    statement filed by the Parent with the Securities and Exchange Commission
    (the "SEC") multiplied by (y) such Stockholder's Pro Rata Percentage. For
    purposes hereof, a "Stockholder's Pro Rata Percentage" shall be equal to a
    percentage obtained by dividing the total number of shares of Restricted
    Parent Common Stock then held by such Stockholder by the total number of
    shares of Restricted Parent Common Stock then held by RFE and DFW, taken as
    a whole.
    
    v.     The restrictions in this Section 3(a) shall not apply (A) to
    transactions relating to any securities of Parent acquired by any such
    Stockholder or any of its Affiliates (1) prior to the execution of this
    Agreement or (2) in the open market after the date of this Agreement, or (B)
    with respect to transfers to family members, Affiliates, partners, members,
    former partners or members or shareholders of such Stockholder (or
    liquidating trusts for the benefit of the foregoing) in private transactions
    in which the transferee agrees to be bound by the provisions of this
    Agreement and the Stockholders Agreement as if such transferee were a
    Stockholder and, for purposes of this Section 3 only, will be aggregated
    with the transferee for purposes of calculating the Pro Rata Limit, if then
    applicable. For the avoidance of doubt, a transferee need not agree to be so
    bound if the Transfer to such transferee either (A) complies with any then
    applicable Pro Rata Limit or (B) occurs when no Pro Rata Limit then applies.
     For purposes of this Section 3,
     

     i.  An "Early Release Event" shall be deemed to have occurred upon the
         earliest of:
         
         
          
          A. a Change of Control;
              
          B. the early termination or waiver or amendment by Parent of the
             Management Restrictions;
              
          C. the failure of Parent's stockholders to elect a nominee of a
             Designating Stockholder to the Parent Board in accordance with the
             provisions of Section 8 of the Stockholders Agreement (if such
             Designating Stockholder has the right to designate a Director
             Designee pursuant to Section 8 of the Stockholders Agreement and
             has exercised such right) unless such failure is cured within
             twenty (20) Business Days after written notice to the Parent of
             such failure from either RFE or DFW, as applicable;
              
          D. upon a material breach by the Parent of any of the covenants of the
             Parent contained herein or in the Stockholders Agreement unless
             such breach is capable of being, and is, cured within twenty (20)
             Business Days after written notice to the Parent of such breach
             from any Stockholder; or
              
          E. Parent shall institute any bankruptcy, insolvency, reorganization,
             dissolution, liquidation or similar proceeding relating to itself
             under the laws of any jurisdiction; or Parent shall take any action
             to authorize any such proceeding; or any such proceeding shall be
             instituted against Parent and
             
             5
             
             --------------------------------------------------------------------------------
             
             shall not be dismissed or discharged within 60 days after its
             commencement; or Parent shall admit all of the material allegations
             with respect to any such proceeding; or an order for relief or
             similar order shall be entered in any such proceeding; or Parent
             shall apply for the appointment of any receiver, trustee or similar
             officer for itself or for all or substantially all of its property;
             or Parent shall take any action to authorize such appointment.
              
    
     ii. A "Change in Control" shall be deemed to have occurred if any of the
         following events occur: (A) any person or group (within the meaning of
         Sections 13(d) and 14(d)(2) of the Exchange Act), other than the
         Stockholders or a trustee or other fiduciary holding securities under
         an employee benefit plan of Parent (an "Acquiring Person"), is or
         becomes the "beneficial owner" (as defined in Rule 13d−3 under the
         Exchange Act), directly or indirectly, of more than 33 1/3% of the then
         outstanding voting stock of Parent; (B) a merger or consolidation of
         Parent with any other corporation, other than a merger or consolidation
         which would result in the voting securities of Parent outstanding
         immediately prior thereto continuing to represent (either by remaining
         outstanding or by being converted into voting securities of the
         surviving entity) at least 51% of the combined voting power of the
         voting securities of Parent or surviving entity outstanding immediately
         after such merger or consolidation; (C) a sale or other disposition by
         Parent of all or substantially all of Parent's assets; (D) during any
         period of two (2) consecutive years (beginning on or after the
         Effective Date), individuals who at the beginning of such period
         constitute the board of directors of Parent and any new director (other
         than a director who is a representative or nominee of an Acquiring
         Person) whose election by the board of directors of Parent or
         nomination for election by Parent's shareholders was approved by a vote
         of at least a majority of the directors then still in office who either
         were directors at the beginning of the period or whose election or
         nomination was previously so approved, no longer constitute a majority
         of the board of directors of Parent; or (E) the board of directors of
         Parent shall have approved a tender offer or exchange offer for all or
         a majority of the voting securities of Parent. In addition,
         notwithstanding Sections 3(b)(ii)(A)-(E), a Change in Control shall not
         be deemed to have occurred in the event of a sale or conveyance in
         which Parent continues as a holding company of an entity or entities
         that conduct the business or businesses formerly conducted by Parent,
         or any transaction undertaken for the purpose of reincorporating Parent
         under the laws of another jurisdiction, if such transaction does not
         materially affect the beneficial ownership of Parent's capital stock.
          

Distributions by RFE and DFW. In connection with any distribution of shares of
Restricted Parent Common Stock to their respective partners, former partners or
any liquidating trusts for the benefit of the foregoing, each of DFW and RFE
shall be required to deliver a letter to their respective distributees informing
such distributees that unless the distributed shares of Restricted Parent Common
Stock are resold by such distributees pursuant to the Shelf Registration
Statement or another effective registration statement under the Securities Act,
the distributees may only dispose of such shares (i) in compliance with Rule 144
(including the notice, manner of sale, holding period and volume provisions
thereof if and to the extent then applicable) or (ii) otherwise in a manner that
qualifies for exemption from registration under the Securities Act.

6

--------------------------------------------------------------------------------

Piggyback Registration. If at any time after the Closing Date, Parent proposes
to register any shares of Parent Common Stock (the "Other Securities") under the
Securities Act for sale by selling stockholders in an underwritten public
offering, Parent will give prompt written notice to each Stockholder which is
the record holder of Registrable Securities (as defined below) (a "Holder"), of
its intention to do so at least twenty (20) Business Days prior to the
anticipated filing date of the registration statement relating to such
registration. Such notice shall offer each such Holder the opportunity to
include in such registration statement such number of Registrable Securities as
each such Holder may request. Upon the written request of the Stockholders
Agent, on behalf of any such Holder, made within ten (10) Business Days after
the receipt of Parent's notice (which request shall specify the number of
Registrable Securities intended to be disposed of) (the "Piggyback Notice"),
then Parent shall effect, in connection with the registration of the Other
Securities, the registration under the Securities Act of all Registrable
Securities which Parent has been so requested to register; provided, however,
 
 a. if at any time after giving written notice of its intention to register
    Other Securities and prior to the effective date of such registration,
    Parent shall determine for any reason not to register or to delay
    registration of such Other Securities, Parent may, at its election, give
    written notice of such determination to the Holders who requested inclusion
    in such registration and, thereupon, (i) in the case of a determination not
    to register, Parent shall be relieved of its obligation to register any
    Registrable Securities in connection with such registration and (ii) in the
    case of a determination to delay such registration, Parent shall be
    permitted to delay registration of any Registrable Securities requested to
    be included in such registration for the same period as the delay in
    registering such Other Securities;
     
 b. (i) if the lead underwriter in the registration advises Parent in writing
    (with a copy to the Holders who requested registration) that, in such firm's
    opinion, such offering would be materially and adversely affected by the
    inclusion therein of the Registrable Securities requested to be included
    therein, Parent shall include in such registration: (1) first, all
    securities (if any) that Parent proposes to sell for its own account (the
    "Parent Securities") and (2) second, the amount of securities (including
    Registrable Securities) that such lead underwriter advises, allocated pro
    rata among the holders of securities (other than Registrable Securities) of
    Parent (the "Other Holders") and the Holders on the basis of the number of
    securities (including Registrable Securities) requested to be included
    therein by each Other Holder and each Holder;
     
 c. Parent shall not be required to effect any registration of Registrable
    Securities under this Section 5 incidental to the registration of any of its
    securities in connection with mergers, acquisitions, reincorporation,
    dividend reinvestment plans or stock option or other executive or employee
    benefit or compensation plans; and
     
 d. Any Holder desiring to sell Registrable Securities must execute an
    underwriting or similar agreement and complete and execute all reasonable
    questionnaires, powers of attorney, indemnities, lock up letters (not to
    exceed 180 days and subject to execution of similar letters by all selling
    stockholders) and other documents reasonably required under the underwriting
    arrangement, all in customary form and in substantially the same form as
    executed by the other signatories.

For the purposes of this Agreement, "Registrable Securities" means (i) shares of

7

--------------------------------------------------------------------------------

Restricted Parent Common Stock held by the Stockholders immediately after the
Closing, (ii) any stock or other securities into which or for which such shares
of Restricted Parent Common Stock may thereafter be changed, converted,
exercised or exchanged, and (iii) any other securities issued to the Holders of
such shares of Restricted Parent Common Stock (or such shares into which or for
which such shares are so changed, converted, exercised or exchanged) upon any
reclassification, share combination, share subdivision, share dividend, merger,
consolidation or similar transaction, provided, however, any such securities
shall cease to be Registrable Securities if (A) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with the plan of distribution set forth in such registration statement, (B) such
securities shall have been transferred pursuant to Rule 144, or (C) such
securities are held by a Holder other than a Stockholder and Parent has
furnished to such Holder an opinion of counsel, which opinion shall be
reasonably satisfactory to such Holder, to the effect that all of such
securities are permitted to be distributed by such Holder in one transaction
pursuant to Rule 144(k).
 

Shelf Registration.
 
 a. In addition to its obligations under Section 5, Parent shall (1) use its
    commercially reasonable efforts to file with the SEC a Shelf Registration
    Statement covering the offer and sale of the Registrable Securities by or on
    behalf of the Holders on or prior to the Filing Deadline Date and (2) use
    its commercially reasonable efforts to cause such Shelf Registration
    Statement to be declared effective under the Securities Act on or prior to
    the Effectiveness Deadline Date; provided, however, that no Holder shall be
    entitled to be named as a selling securityholder in the Shelf Registration
    Statement or to use the Prospectus for resales of Registrable Securities
    unless such holder is an Electing Holder. The Shelf Registration Statement
    shall be on Form S-3 (except if Parent is not then eligible to register for
    resale the Registrable Securities on Form S-3, in which case such
    registration shall be on another appropriate form for such purpose) and
    shall contain (except if otherwise required pursuant to written comments
    received from the SEC upon a review of such Shelf Registration Statement)
    the "Plan of Distribution" attached hereto as Annex A. If (x) such Shelf
    Registration Statement covering the Registrable Securities is not filed with
    the SEC on or prior to the Filing Deadline Date, (y) such Shelf Registration
    Statement covering the Registrable Securities is not declared effective by
    the SEC on or prior to the Effectiveness Deadline Date or (z) after the
    Effective Time, without regard for the reason thereunder or efforts
    therefor, such Shelf Registration Statement ceases for any reason to be
    effective or any Prospectus thereunder ceases to be usable with respect to
    any Registrable Securities to which it is required to cover at any time
    prior to the expiration of its Effectiveness Period for more than an
    aggregate of 30 trading days (which need not be consecutive and provided
    that if the Shelf Registration Statement is filed on Form S-1, such 30 day
    period shall be extended by one day for each day the Shelf Registration
    Statement is ineffective due solely to the requirement that a post-effective
    amendment of the Shelf Registration Statement which has been filed has not
    become effective (Parent agrees to use its commercially reasonable efforts
    to promptly file such post-effective amendment)), then, notwithstanding any
    other provision in this Agreement and without regard to Delay Conditions,
    Parent will make pro rata payments to each Holder, as liquidated damages and
    not as a penalty, in an amount per 30-day period equal to 1.0% (or pro rata
    portion thereof if the period is less than 30 days) of the aggregate market
    value of the Registrable Securities held by the Holder
    
    8
    
    --------------------------------------------------------------------------------
    
    based on the closing price, as of the date of commencement of the events in
    (x) or (y) or as of the last trading day, in the case of clause (z), (i) in
    the case of clause (x), for the period from the Filing Deadline Date to the
    date on which such Shelf Registration Statement is filed, (ii) in the case
    of clause (y), for the period from the Effectiveness Deadline Date to the
    date on which such Shelf Registration Statement becomes effective and (iii)
    in the case of clause (z), for any period in excess of such 30 (or longer
    applicable period) trading days in which such Shelf Registration Statement
    ceases to be effective or any Prospectus thereunder ceases to be usable with
    respect to any Registrable Securities. Such payments shall be made to each
    Holder in cash not later than three Business Days following the end of each
    30-day period. Such payments shall constitute the Holders' exclusive legal
    remedy for such events; provided, however, that the Holders shall retain the
    right to pursue any equitable remedies available to them with respect to
    such events.
     

 b. Parent shall use its commercially reasonable efforts to keep the Shelf
    Registration Statement continuously effective in order to permit the
    Prospectus to be usable by Holders for resales of Registrable Securities
    until the earlier of (i) the sale under the Shelf Registration Statement of
    all the Registrable Securities registered thereunder, (ii) all of the
    Securities ceasing to be Registrable Securities and (iii) the second
    anniversary of the initial effectiveness of the Shelf Registration Statement
    (such period being referred to herein as the "Effectiveness Period"). The
    termination of the Effectiveness Period as a result of clause (iii) above
    shall not impact or terminate the provisions of Section 7 of this Agreement.
     

Request for Underwritten Offering.
 
 a. At any time after the First Anniversary, the Majority Holders have the right
    on no more than two (2) occasions to submit a written notice to Parent
    requesting that Parent effect an underwritten public offering of all or a
    portion of the Registrable Securities held by the Holders, which notice
    shall specify the number of Registrable Securities for which an underwriting
    is requested (the "Underwriting Notice").
     
 b. Parent shall, within ten (10) Business Days after receipt of the
    Underwriting Notice, serve written notice (the "Request Notice") of such
    registration request to all other Holders of Registrable Securities. The
    Request Notice will state that Parent will include in such underwritten
    public offering all Registrable Securities, subject to the limitations
    contained in this Agreement, as to which Parent receives written requests
    for inclusion within ten (10) Business Days after the date of the Request
    Notice. As promptly as practicable after such 10 Business Day period, Parent
    shall use its commercially reasonable efforts to effect the underwritten
    public offering under the Securities Act of the Registrable Securities
    (whether pursuant to the Shelf Registration Statement or a separate
    registration statement) in accordance with the intended method or methods of
    disposition stated in the Underwriting Notice, provided, however:
    
    
     
     i.  if prior to receipt of the Underwriting Notice, (i) Parent had
         commenced a financing plan that includes an underwritten offering
         through a formal "all hands" meeting with outside advisors, including
         an underwriter, and (ii) in the good-faith judgment of Parent's lead
         underwriter, confirmed to Parent in writing (with a copy to the Holders
         requesting registration), an underwritten public offering by the
         requesting Holders at the time and on the terms requested would
         materially and adversely affect such
         
         9
         
         --------------------------------------------------------------------------------
         
         financing plan of Parent (a "Transaction Blackout"), then Parent shall
         give written notice of such events to the Holders requesting an
         underwritten public offering and shall not be required to serve the
         Request Notice and effect a registration pursuant to this Section 7(b)
         until Parent's abandonment of such offering or the later of (A) one
         hundred and eighty (180) days after the termination of such offering
         and (B) the termination of any "hold back" period (not to exceed 180
         days) obtained by the underwriter(s) of such offering from any Person,
         including Parent, in connection therewith; and
          
    
     ii. Parent shall not be obligated to cooperate with more than one (1)
         underwritten public offering per 12 month period pursuant to this
         Section 7(b) and only if any request under this Section 7 (including
         Registrable Securities requested to be included in response to a
         Request Notice) is for a number of Registrable Securities which have an
         aggregate market value of not less than $10 million.
          

 c. Notwithstanding any other provision of this Agreement to the contrary, an
    underwritten public offering requested pursuant to this Section 7 shall not
    be deemed to have been effected (and, therefore, not requested for purposes
    of Section 7(b)), (A) until the closing of the applicable underwritten
    public offering (unless the closing fails to occur at the request of the
    Holders for a reason other than contemplated in clause (B)); (B) if it is
    withdrawn based upon material adverse information relating to Parent that is
    different from the information known to the Holder requesting registration
    at the time of the Holder's request for an underwritten public offering; or
    (C) if such underwritten public offering is interfered with by any stop
    order, injunction or other order or requirement of the SEC or other
    Governmental Entity or court for any reason other than a misrepresentation
    or an omission by a Holder whose Registrable Securities are the subject of
    such underwritten public offering.
     
 d. The underwriter or underwriters and manager or managers that will administer
    the offering will be selected by Parent (subject to the consent of the
    Holders not to be unreasonably withheld), and the Holders who desire to sell
    Registrable Securities must execute an underwriting or similar agreement and
    complete and execute all reasonable questionnaires, powers of attorneys,
    indemnities, lock-up letters (not to exceed 180 days and subject to
    execution of similar letters by all selling stockholders) and other
    documents reasonably required under the underwriting arrangement.
     

Obligations of Parent.
 
 a. General. In the case of each offering of Registrable Securities made
    pursuant to Sections 5, 6 or 7 of this Agreement, Parent agrees to:
    
    
     
     i.    prepare and file with the SEC one or more registration statements in
           accordance with Sections 5, 6 or 7, as applicable, with respect to
           the shares of Registrable Securities, and shall use commercially
           reasonable efforts to cause such registration statement to become
           effective;
            
     ii.   except as provided herein, keep such registration statement effective
           until the earlier of the sale of all of the shares of Registrable
           Securities so
           
           10
           
           --------------------------------------------------------------------------------
           
           registered or ninety (90) days after the effectiveness of such
           registration statement (or the longer Effectiveness Period as
           specified in Section 6);
            
    
     iii.  promptly prepare and file with the SEC such amendments and
           supplements to such registration statement and the prospectus used in
           connection therewith as may be necessary to comply with the
           provisions of the Securities Act with respect to the sale or other
           disposition of all securities proposed to be registered in such
           registration statement in order to keep such registration statement
           effective until the earlier of the sale of all of the shares of
           Registrable Securities so registered or ninety (90) days after the
           effectiveness of such registration statement (or the longer
           Effectiveness Period as specified in Section 6);
            
     iv.   furnish to the Holders without charge such number of copies of such
           registration statement, each amendment and supplement thereto, and
           any prospectus (including any preliminary prospectus and any amended
           or supplemented prospectus) in conformity with the requirements of
           the Securities Act, and such other documents as the Holders may
           reasonably request in order to effect the offering and sale of the
           shares of the Registrable Securities to be offered and sold, but only
           while Parent shall be required under the provisions hereof to cause
           the registration statement to remain current;
            
     v.    use its commercially reasonable efforts to register or qualify the
           shares of the Registrable Securities covered by such registration
           statement under the securities or "blue sky" laws of such
           jurisdictions as the Holders shall reasonably request (provided that
           Parent shall not be required in connection therewith or as a
           condition thereto to qualify to do business or to file a general
           consent to service of process in any such jurisdiction where it has
           not been qualified), keep such registration or qualification in
           effect for as long as such registration statement remains in effect,
           and do any and all other acts or things which may be necessary or
           advisable to enable the Holders to consummate the public sale or
           other disposition of the Registrable Securities in such
           jurisdictions;
            
     vi.   cause all such Registrable Securities to be listed on each securities
           exchange, including the NASDAQ National Market, on which similar
           securities issued by Parent are then listed, and enter into such
           customary agreements as may be required in furtherance thereof,
           including, without limitation, listing applications and
           indemnification agreements in customary form;
            
     vii.  notify the Holders upon the happening of any event as a result of
           which, or the discovery that, the prospectus included in such
           registration statement, as then in effect, includes an untrue
           statement of a material fact or omits to state a material fact
           required to be stated therein or necessary to make the statements
           therein not misleading in light of the circumstances then existing;
            
     viii. so long as the registration statement remains effective, promptly
           prepare, file and furnish to the Holders a reasonable number of
           copies of a supplement to or an amendment of such prospectus as may
           be necessary so that, as thereafter delivered to the Holders of the
           Registrable Securities, such prospectus shall not include an untrue
           
           11
           
           --------------------------------------------------------------------------------
           
           statement of a material fact or omit to state a material fact
           required to be stated therein or necessary to make the statements
           therein not misleading in the light of the circumstances then
           existing;
            
    
     ix.   notify the Holders, promptly after it shall receive notice thereof,
           of the date and time the registration statement and each
           post-effective amendment thereto has become effective or a supplement
           to any prospectus forming a part of such registration statement has
           been filed;
            
     x.    notify the Holders promptly of any request by the SEC to amend or
           supplement such registration statement or prospectus or for
           additional information; and
            
     xi.   advise the Holders, promptly after it shall receive notice or obtain
           knowledge thereof, of the issuance of any stop order by the SEC
           suspending the effectiveness of the registration statement or the
           issuance by any state securities commission or other regulatory
           authority of any order suspending the qualification or exemption from
           qualification of any of the Registrable Securities under state
           securities or "blue sky" laws, or the initiation or threatening of
           any proceeding for that purpose, and promptly use its commercially
           reasonably efforts to prevent the issuance of any stop order or other
           order or to obtain its withdrawal if such stop order or other order
           should be issued.
            

 b. Shelf Registration Procedures.

    In connection with the Shelf Registration Statement and/or any underwritten
    public offering requested under Section 7 (whether effected pursuant to the
    Shelf Registration Statement or a separate registration statement), the
    following additional provisions shall apply:

     i.    Parent shall mail a Notice and Questionnaire substantially in the
           form attached hereto as Annex B (the "Notice and Questionnaire") to
           the Holders of Registrable Securities. No Holder shall be entitled to
           be named as a selling securityholder in the Shelf Registration
           Statement as of the Effective Time, and no Holder shall be entitled
           to use the Prospectus for resales of Registrable Securities at any
           time unless such Holder has returned a completed and signed Notice
           and Questionnaire to Parent by the deadline for response set forth
           therein; provided, however, that Holders of Registrable Securities
           shall be entitled to have at least 10 calendar days from the date on
           which the Notice and Questionnaire is first mailed to such holders to
           return a completed and signed Notice and Questionnaire to Parent. The
           term "Electing Holder" shall mean any holder of Registrable
           Securities that has returned a completed and signed Notice and
           Questionnaire to Parent.
            
     ii.   Parent shall furnish to each Electing Holder and any managing
           underwriters no fewer than five Business Days prior to the initial
           filing of the Shelf Registration Statement, a copy of such Shelf
           Registration Statement, and shall furnish to such Holders, and the
           managing underwriters, if any, no fewer than two Business Days prior
           to the filing of any amendment or supplement to the Prospectus, a
           copy of such amendment or supplement and shall reflect in each such
           document when so filed with the
           
           12
           
           --------------------------------------------------------------------------------
           
           SEC such comments as such parties reasonably may propose; provided,
           however, that Parent shall make the final decision as to the form and
           content of each such document and provided further that Parent may
           omit from the copy of the Shelf Registration Statement provided to
           each Electing Holder information which Parent believes would
           constitute material and non-public information.
            
    
     iii.  Parent shall furnish to each requesting Electing Holder, without
           charge, at least one copy of the Shelf Registration Statement and all
           post-effective amendments thereto, including financial statements and
           schedules, and, if such holder so requests in writing, all reports,
           other documents and exhibits that are filed with or incorporated by
           reference in the Shelf Registration Statement.
            
     iv.   Parent shall, during the Effectiveness Period, deliver to each
           Electing Holder, without charge, as many copies of the Prospectus
           (including each preliminary Prospectus) and any amendment or
           supplement thereto as such Electing Holder may reasonably request;
           and Parent consents (except during the continuance of any event
           described in Section 8(a)(vii), (x) or (xi) above) to the use of the
           Prospectus and any amendment or supplement thereto by each of the
           Electing Holders in connection with the offering and sale of the
           Registrable Securities covered by the Prospectus and any amendment or
           supplement thereto during the Effectiveness Period.
            
     v.    Parent shall cooperate with the Electing Holders to facilitate the
           timely preparation and delivery of certificates representing
           Registrable Securities to be sold pursuant to the Shelf Registration
           Statement, which certificates shall not bear any restrictive legends
           (other than legends of the type set forth in Section 2) and shall
           meet the requirements of any securities exchange, including the
           NASDAQ National Market, on which Parent Common Stock is then listed
           and which certificates shall be in such permitted denominations and
           registered in such names as Electing Holders may request in
           connection with the sale of Registrable Securities pursuant to the
           Shelf Registration Statement.
            
     vi.   Upon the occurrence of any fact or event contemplated by
           Section 8(a)(vii) above, Parent shall (subject to the next sentence)
           promptly prepare a post-effective amendment or supplement to the
           Shelf Registration Statement or the Prospectus, or any document
           incorporated therein by reference, or file any other required
           document so that, as thereafter delivered to Holders of the
           Registrable Securities included therein, the Prospectus will not
           include an untrue statement of a material fact or omit to state any
           material fact necessary to make the statements therein, in the light
           of the circumstances under which they were made, not misleading. If
           Parent notifies the Electing Holders in accordance with
           Section 8(a)(vii)above to suspend the use of the Prospectus until the
           requisite changes to the Prospectus have been made, then each
           Electing Holder shall suspend the use of the Prospectus until (i)
           such Electing Holder has received copies of the supplemented or
           amended Prospectus contemplated by the preceding sentence or (ii)
           such Electing Holder is advised in writing by Parent that the use of
           the Prospectus may be resumed and has received copies of any
           additional or supplemental filings that are incorporated by reference
           in the Prospectus. Notwithstanding the foregoing, Parent may suspend
           the use of the Prospectus and shall
           
           13
           
           --------------------------------------------------------------------------------
           
           not be required to amend or supplement the Shelf Registration
           Statement, any related Prospectus or any document incorporated by
           reference, for a period not to exceed an aggregate of 30 trading days
           per 12-month period if and so long as the Delay Conditions exist.
            
    
     vii.  Parent shall comply with all applicable rules and regulations under
           the Securities Act and the Exchange Act, and make generally available
           to its securityholders as soon as practicable, but in any event not
           later than eighteen months after (i) the effective date (as defined
           in Rule 158(c) under the Securities Act) of the Shelf Registration
           Statement, (ii) the effective date of each post-effective amendment
           to the Shelf Registration Statement, and (iii) the date of each
           filing by Parent with the SEC of an Annual Report on Form 10-K that
           is incorporated by reference in the Shelf Registration Statement, an
           earnings statement of Parent and its subsidiaries complying with
           Section 11(a) of the Securities Act and the rules and regulations of
           the SEC thereunder (including, at the option of Parent, Rule 158).
            
     viii. Parent shall enter into such customary agreements (including an
           underwriting agreement in customary form in the event of an
           underwritten offering conducted pursuant to Section 7 hereof) and
           take all other appropriate action in order to expedite and facilitate
           the registration and disposition of the Registrable Securities, and
           in connection therewith, if an underwriting agreement is entered
           into, cause the same to contain indemnification provisions and
           procedures substantially identical to those set forth in Section 10
           hereof with respect to all parties to be indemnified pursuant to
           Section 10 hereof;
            
     ix.   Parent shall:
           
            
            A. (1) make reasonably available for inspection by requesting
               Electing Holders, any underwriter participating in any
               disposition pursuant to the Shelf Registration Statement, one
               accountant and any other agent retained by such holders or any
               such underwriter all relevant financial and other records,
               pertinent corporate documents and properties of Parent and its
               subsidiaries and (2) cause Parent's officers, directors and
               employees to supply all information reasonably requested by such
               holders or any such underwriter, attorney, accountant or agent in
               connection with the Shelf Registration Statement, in each case,
               as is customary for similar due diligence examinations; provided,
               however, that all records, information and documents that are
               designated in writing by Parent, in good faith, as confidential
               shall be kept confidential by such Holders and any such
               underwriter, attorney, accountant or agent, unless such
               disclosure is made in connection with a court proceeding or
               required by law, or such records, information or documents become
               available to the public generally or through a third party
               without an accompanying obligation of confidentiality; and
               provided, further that, if the foregoing inspection and
               information gathering would otherwise disrupt Parent's conduct of
               its business, such inspection and information gathering shall, to
               the greatest extent possible, be coordinated on behalf of the
               requesting Electing Holders and the other parties entitled
               thereto by one counsel designated by and on behalf of Electing
               Holders and other parties;
               
               14
               
               --------------------------------------------------------------------------------
               
                
           
            B. in connection with any underwritten offering conducted pursuant
               to Section 7 hereof, make such representations and warranties to
               the Electing Holders participating in such underwritten offering
               and to the managing underwriters, in form, substance and scope as
               are customarily made by Parent to underwriters in comparable
               underwritten offerings of equity securities;
                
            C. in connection with any underwritten offering conducted pursuant
               to Section 7 hereof, obtain opinions of counsel to Parent (which
               counsel and opinions (in form, scope and substance) shall be
               reasonably satisfactory to any managing underwriters) addressed
               to each underwriter and requesting Electing Holder, covering such
               matters as are customarily covered in opinions requested in
               comparable underwritten offerings of equity securities (it being
               agreed that the matters to be covered shall include, without
               limitation, as of the date of the opinion and as of the Effective
               Time or the date of the most recent post-effective amendment
               thereto, as the case may be, comment of such counsel as to the
               absence, to such counsel's knowledge, from the Shelf Registration
               Statement and the Prospectus, including the documents
               incorporated by reference therein, of an untrue statement of a
               material fact or the omission of a material fact required to be
               stated therein or necessary to make the statements therein (in
               the case of the Prospectus, in light of the circumstances under
               which they were made) not misleading);
                
            D. in connection with any underwritten offering conducted pursuant
               to Section 7 hereof, obtain "cold comfort" letters and updates
               thereof from the independent public accountants of Parent (and,
               if necessary, from the independent public accountants of any
               Subsidiary of Parent or of any business acquired by Parent for
               which financial statements and financial data are, or are
               required to be, included in the Shelf Registration Statement),
               addressed to each requesting Electing Holder (if such Electing
               Holder has provided such letter, representations or
               documentation, if any, required by the independent public
               accountants for such cold comfort letter to be so addressed) and
               the underwriters, in customary form and covering matters of the
               type customarily covered in "cold comfort" letters in connection
               with comparable underwritten offerings; and
                
            E. in connection with any underwritten offering conducted pursuant
               to Section 7 hereof, deliver such documents and certificates as
               may be reasonably requested by any Electing Holders and the
               managing underwriters, if any, including without limitation
               certificates to evidence compliance herewith and with any
               conditions contained in the underwriting agreement or other
               agreements entered into by Parent in connection therewith.
                
    
     x.    Subject to this Agreement, Parent shall use its commercially
           reasonable efforts to take all other steps necessary to effect the
           registration, offering and sale of the Registrable Securities covered
           by the Shelf Registration Statement contemplated hereby.
           
           15
           
           --------------------------------------------------------------------------------

Expenses. All fees and expenses incident to the performance of or compliance
with this Agreement by Parent shall be borne by it whether or not any
registration statement is filed or becomes effective and whether or not any
securities are issued or sold pursuant to any registration statement. The fees
and expenses referred to in the foregoing sentence shall include (i) all
registration and filing fees with respect to filings required to be made with
the National Association of Securities Dealers, Inc., (ii) fees and expenses
incurred for compliance with securities or Blue Sky laws up to $25,000 for all
Holders of Registrable Securities, (iii) printing expenses (including without
limitation expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is in the opinion of the
managing underwriters, if any, appropriate to consummate the offering), (iv)
fees and disbursements of counsel for Parent, (v) fees and disbursements of all
independent certified public accountants referred to in Section 7(b)(ix)(D)
hereof (including without limitation the expenses of any special audit and "cold
comfort" letters required by or incident to such performance), (vi) Securities
Act liability insurance, if Parent desires such insurance, and (vii) fees and
expenses of all other persons retained by Parent. In addition, Parent shall pay
its internal expenses (including without limitation all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit, and the fees and expenses incurred in connection with the
listing of the Securities on the Nasdaq National Market. Notwithstanding the
foregoing, all underwriting fees and commissions with respect to an underwritten
offering and transfer taxes, if any, and the fees and expenses of counsel to the
Holders will be borne by each Holder in proportion to the number of Registrable
Securities sold by such Holder.
  Indemnification and Contribution.
 
 a. In the case of each offering of Registrable Securities made pursuant to
    Sections 5, 6 or 7 of this Agreement, Parent agrees to indemnify and hold
    harmless each Holder, its officers and directors, each underwriter of
    Registrable Securities so offered and each Person, if any, who controls any
    of the foregoing Persons within the meaning of the Securities Act, from and
    against any and all Losses, to which they or any of them may become subject,
    under the Securities Act or otherwise, including any amount paid in
    settlement of any litigation commenced or threatened, and shall promptly
    reimburse them, as and when incurred, for any reasonable legal or other
    expenses incurred by them in connection with investigating any claims and
    defending any actions, insofar as such Losses shall arise out of, or shall
    be based upon, any untrue statement or alleged untrue statement of a
    material fact contained in a registration statement filed in connection with
    such offering (or in any preliminary or final prospectus included therein)
    or any amendment thereof or supplement thereto, or in any document
    incorporated by reference therein, or any omission or alleged omission to
    state therein a material fact required to be stated therein or necessary to
    make the statements therein not misleading; provided, however, that Parent
    shall not be liable to a particular Holder in any such case to the extent
    that any such Loss or action arises out of, or is based upon, any untrue
    statement or alleged untrue statement, or any omission or alleged omission,
    if such statement or omission shall have been made in reliance upon and in
    conformity with information relating to such Holder furnished to Parent in
    writing by or on behalf of such Holder specifically for use in the
    preparation of such registration statement (or in any preliminary or final
    prospectus included therein) or any amendment thereof or supplement thereto.
    Such indemnity shall remain in full force and effect regardless of any
    investigation made by or on behalf of a Holder and shall survive the
    transfer of such securities. The foregoing indemnity is in addition to any
    liability
    
    16
    
    --------------------------------------------------------------------------------
    
    which Parent may otherwise have to each Holder, its officers and directors,
    and underwriters of the Registrable Securities or any controlling Person of
    the foregoing; provided, further, however, that, as to any underwriter or
    Person controlling any underwriter, this indemnity does not apply to any
    Loss or action arising out of or based upon any untrue statement or alleged
    untrue statement or omission or alleged omission in any preliminary
    prospectus if a copy of a prospectus was required to be sent or given and
    was not sent or given by or on behalf of an underwriter to such Person
    asserting such Loss or action at or prior to the written confirmation of the
    sale of the Registrable Securities as required by the Securities Act, such
    untrue statement or omission had been corrected in such prospectus, and
    copies of the corrected prospectus were provided to such underwriter prior
    to the giving or sending of such written confirmation.
     

 b. In the case of each offering made pursuant to this Agreement, each Holder of
    Registrable Securities included in such offering, by exercising its
    registration rights hereunder, agrees, severally and not jointly, to
    indemnify and hold harmless Parent, its officers and directors and each
    Person, if any, who controls any of the foregoing within the meaning of the
    Securities Act (and if requested by the underwriters, each underwriter who
    participates in the offering and each Person, if any, who controls any such
    underwriter within the meaning of the Securities Act), from and against any
    and all Losses, to which any of them may become subject under the Securities
    Act or otherwise, including any amount paid in settlement of any litigation
    commenced or threatened, and shall promptly reimburse them, as and when
    incurred, for any legal or other expenses incurred by them in connection
    with investigating any claims and defending any actions, insofar as any such
    Losses shall arise out of, or shall be based upon, any untrue statement or
    alleged untrue statement of a material fact contained in the registration
    statement filed in connection with such offering (or in any preliminary or
    final prospectus included therein) or any amendment thereof or supplement
    thereto, or any omission or alleged omission to state therein a material
    fact relating to the Holder required to be stated therein or necessary to
    make the statements therein not misleading, but in each case only to the
    extent that such untrue statement of a material fact is contained in, or
    such material fact relating to the Holder is omitted from, information
    relating to such Holder furnished in writing to Parent by or on behalf of
    such Holder specifically for use in the preparation of such registration
    statement (or in any preliminary or final prospectus included therein) or
    any amendment or supplement thereto. The foregoing indemnity is in addition
    to any liability which such Holder may otherwise have to Parent, or any of
    its directors or officers, underwriters or any controlling Person of the
    foregoing; provided, however, that, as to any underwriter or any Person
    controlling any underwriter, this indemnity does not apply to any Loss
    arising out of or based upon any untrue statement or alleged untrue
    statement or omission or alleged omission in any preliminary prospectus if a
    copy of a prospectus was required to be sent or given and was not sent or
    given by or on behalf of an underwriter to such Person asserting such Loss
    at or prior to the written confirmation of the sale of the Registrable
    Securities as required by the Securities Act, such untrue statement or
    omission had been corrected in such prospectus, and copies of the corrected
    prospectus were provided to such underwriter prior to giving or mailing of
    such written confirmation; and provided, further, however, that in no event
    shall any such Holder be liable for any amount in excess of the net proceeds
    received from the sale of the Registrable Securities by such Holder in the
    subject offering.
     
 c. Each party indemnified under paragraph (a) or (b) of this Section 10 shall,
    promptly after receipt of notice of any claim or the commencement of any
    action against such
    
    17
    
    --------------------------------------------------------------------------------
    
    indemnified party in respect of which indemnity may be sought, notify the
    indemnifying party in writing of the claim or the commencement thereof;
    provided, however, that the failure to notify the indemnifying party shall
    not relieve it from any liability which it may have to an indemnified party
    on account of the indemnity agreement contained in paragraph (a) or (b) of
    this Section 10, except to the extent the indemnifying party was prejudiced
    by such failure, and in no event shall such failure to notify relieve the
    indemnifying party from any other liability which it may have to such
    indemnified party. If any such claim or action shall be brought against an
    indemnified party, and it shall notify the indemnifying party thereof, the
    indemnifying party shall be entitled to participate in the defense of such
    claim or action, and, to the extent that it wishes, jointly with any other
    similarly notified indemnifying party, to assume the defense thereof with
    counsel reasonably satisfactory to the indemnified party. After notice from
    the indemnifying party to the indemnified party of its election to assume
    the defense of such claim or action, the indemnifying party shall not be
    liable to the indemnified party under this Section 10 for any legal or other
    expenses subsequently incurred by the indemnified party in connection with
    the defense thereof other than reasonable costs of investigation; provided,
    further, however, that each indemnified party, its officers and directors,
    if any, and each Person, if any, who controls such indemnified party within
    the meaning of the Securities Act, shall have the right to employ separate
    counsel reasonably approved by the indemnifying party to represent them if
    the named parties to any action (including any impleaded parties) include
    both such indemnified party and an indemnifying party, and such indemnified
    party shall have been advised by counsel either (i) that there may be one or
    more legal defenses available to such indemnified party that are different
    from or additional to those available to such indemnifying party or (ii) a
    conflict may exist between such indemnified party and such indemnifying
    party, and in that event the fees and expenses of such separate counsel for
    all such indemnified parties shall be paid by the indemnifying party. An
    indemnified party will not enter into any settlement agreement which is not
    approved by the indemnifying party, such approval not to be unreasonably
    withheld. The indemnifying party may not agree to any settlement of any such
    claim or action which provides for any remedy or relief other than monetary
    damages for which the indemnifying party shall be responsible hereunder,
    without the prior written consent of the indemnified party, which consent
    shall not be unreasonably withheld. In any action hereunder as to which the
    indemnifying party has assumed the defense thereof with counsel reasonably
    satisfactory to the indemnified party, the indemnified party shall continue
    to be entitled to participate in the defense thereof, with counsel of its
    own choice, but, except as set forth above, the indemnifying party shall not
    be obligated hereunder to reimburse the indemnified party for the costs
    thereof. In all instances, the indemnified party shall cooperate fully with
    the indemnifying party and its counsel in the defense of each claim or
    action.
     

 d. If the indemnification provided for in this Section 10 shall be applicable
    by its terms but for any reason be unavailable to an indemnified party in
    respect of any Loss, or any action in respect thereof, referred to herein,
    then each indemnifying party shall, in lieu of indemnifying such indemnified
    party, contribute to the amount paid or payable by such indemnified party as
    a result of such Loss, or action in respect thereof, in such proportion as
    shall be appropriate to reflect the relative fault of the indemnifying party
    on the one hand and the indemnified party on the other with respect to the
    statements or omissions which resulted in such Loss, or action in respect
    thereof, as well as any other relevant equitable considerations. The
    relative fault shall be determined by reference to whether the untrue or
    alleged untrue statement of a material fact or omission or alleged omission
    to state a material fact relates to information
    
    18
    
    --------------------------------------------------------------------------------
    
    supplied by the indemnifying party on the one hand or the indemnified party
    on the other, the intent of the parties and their relative knowledge, access
    to information and opportunity to correct or prevent such statement or
    omission, but not by reference to any indemnified party's stock ownership in
    Parent. In no event, however, shall a Holder be required to contribute in
    excess of the amount of the net proceeds received by such Holder in
    connection with the sale of Registrable Securities in the offering which is
    the subject of such Loss. The amount paid or payable by an indemnified party
    as a result of the Loss, or action in respect thereof, referred to above in
    this Section shall be deemed to include, for purposes of this paragraph, any
    legal or other expenses reasonably incurred by such indemnified party in
    connection with investigating or defending any such action or claims. No
    Person guilty of fraudulent misrepresentation (within the meaning of Section
    11(f) of the Securities Act) shall be entitled to contribution from any
    Person who was not guilty of such fraudulent misrepresentation.
     

Reports Under the Exchange Act. With a view to making available to the Holders
all of the benefits of Rule 144, Parent agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
(ii) file with the SEC in a timely manner all reports and other documents
required of Parent under the Exchange Act and (iii) furnish to each Holder so
long as such Holder owns Registrable Securities, promptly upon request, (A) a
written statement by Parent that it has complied with the reporting requirements
of Rule 144 and the Exchange Act and (B) a copy of the most recent annual or
quarterly report of Parent and such other reports and documents so filed by
Parent.
  Assignment of Registration Rights. The registration rights of any Holder under
this Agreement with respect to any Registrable Securities may be assigned to any
Person who acquires such Registrable Securities; provided that (A) such Person
is an Affiliate of the Holder, (B) if the Holder is a partnership, such Person
is a liquidating trust for the benefit of its partners or such Person is a
partner thereof or a former partner with a continuing economic interest therein
in accordance with partnership interests or the estate of any such partner
thereof or former partner, (C) if the Holder is a limited liability company,
such Person is a member thereof or former member thereof with a containing
economic interest therein in accordance with their interest in the limited
liability company, (D) if the Holder is a corporation, such Person is its
majority owned subsidiary or (E) if the Holder is an individual, such Person is
the Holder's family member or trust for the benefit of such Holder or his or her
family members or an entity whose equity owners consist solely of Holder and his
or her family members. Upon any such permitted assignment (i) the Holder shall
give Parent written notice at or prior to the time of such assignment stating
the name and address of the assignee and identifying the shares with respect to
which the rights under this Agreement are being assigned; (ii) such assignee
shall agree in writing, in form and substance reasonably satisfactory to Parent,
to be bound to the same extent and in the same capacity as the Holder by the
provisions of this Agreement and the Stockholders Agreement; and (iii) such
assignee acknowledges, immediately following such assignment, the further
disposition of such securities by such assignee may be restricted under the
Securities Act. In connection with any such transfer Parent shall, at the sole
cost and expense of such permitted transferee, promptly after such assignment
take such reasonable actions as shall be reasonably acceptable to the Holders
and such permitted transferee to assure that any registration statements and
related prospectuses are available for use by such permitted transferee for
sales of the Registrable Securities in respect of which the rights to
registration have been so assigned. In addition, if either RFE or DFW Transfers
to its partners, members, former partners or members

19

--------------------------------------------------------------------------------

with an economic interest therein or shareholders (or a liquidating trust or
trusts for the benefit of the foregoing) in a pro rata or similar distribution
in compliance with the limitations, if any, which may then be applicable under
Section 3(a) (each a "Distribution Person"), such Distribution Person will be
entitled to sell shares of Registrable Securities pursuant to the Shelf
Registration Statement if such Distribution Person has completed and returned to
Parent a Notice and Questionnaire and otherwise complies with the obligations of
an Electing Holder under this Agreement. Notwithstanding the foregoing, for the
avoidance of doubt, neither the right to submit a Piggyback Notice nor the right
to submit an Underwriting Notice pursuant to Section 7 may be Transferred by RFE
or DFW to their ultimate investor limited partners or former limited partners,
it being understood that such specific rights of RFE or DFW may only be
exercised by RFE, DFW, a fund or other entity which is an Affiliate of RFE or
DFW, or a liquidating trust for the limited partners or former limited partners
of RFE or DFW.


 Certain Definitions.
 
 a. "Affiliate" has the meaning assigned thereto in the Merger Agreement. For
    the avoidance of doubt, a parent fund or other fund or entity which is
    directly or indirectly, through one or more intermediaries, controlling,
    controlled by or under common control with RFE or DFW shall be deemed to be
    an "Affiliate" thereof.
     
 b. "Delay Conditions" means (i) Parent is in possession of material non-public
    information the disclosure of which would have a material adverse effect on
    the business, operations, prospects, condition (financial or otherwise) of
    Parent and its subsidiaries, taken as a whole, or (ii) the Parent Board
    determines in good faith that as a result of the occurrence or existence of
    any pending corporate development with respect to Parent, a failure by
    Parent to cause (A) the Shelf Registration Statement ceasing to be
    effective, or (B) a Prospectus thereunder ceasing to be usable, as the case
    may be, would have a material adverse effect on the business, operations,
    prospects, condition (financial or otherwise) of Parent and its
    subsidiaries, taken as a whole. The Delay Conditions shall not include any
    material non-public information or corporate development known to Parent as
    of the Closing Date. The Delay Conditions shall be deemed to no longer exist
    if (x) in the case of clause (i) above, the Parent Board determines in good
    faith that the disclosure of such material information would not be
    prejudicial to or contrary to the interest of Parent and (y) in the case of
    clause (ii) above, the Board of Directors of Parent determines in good faith
    that such delay or cessation is no longer appropriate.
     
 c. "Designating Stockholder" means each of DFW and RFE.
     
 d. "DFW" means DFW Capital Partners, L.P.
     
 e. "Effectiveness Period" has the meaning assigned thereto in Section 6(b)
    hereof.
     
 f. "Effective Time" means the date on which the SEC declares the Shelf
    Registration Statement effective or on which the Shelf Registration
    Statement otherwise becomes effective.
     
 g. "Effectiveness Deadline Date" means the earlier of (i) the First Anniversary
    and (ii) 45 days after an Early Release Event; provided, that if the SEC
    reviews and
    
    20
    
    --------------------------------------------------------------------------------
    
    has written comments to the filed Shelf Registration Statement that would
    require the filing of a pre-effective amendment thereto with the SEC, then
    the Effective Deadline Date shall be 75 days after the filing of the Shelf
    Registration Statement.
     

 h. "Electing Holder" has the meaning assigned thereto in Section 8(b) hereof.
     
 i. "Exchange Act" has the meaning assigned thereto in Section 3(a)(ii) hereof.
     
 j. "Filing Deadline Date" means the earlier of 45 days prior to (i) the First
    Anniversary and (ii) the Early Release Event.
     
 k. "First Anniversary" means the first anniversary of the closing of the
    Merger.
     
 l. "Majority Holders" means the holders of a majority of the Registrable
    Securities then outstanding.
     
 m. "Management Restrictions" means the restrictions on Transfer contained in
    the lock-up letters from certain officers of the Parent attached hereto as
    Annex C.
     
 n. "Managing Underwriters" means the investment banker or investment bankers
    and manager or managers that shall administer an underwritten offering, if
    any, conducted pursuant to Section 7 hereof.
     
 o. "NASD Rules" means the Rules of the National Association of Securities
    Dealers, Inc., as amended from time to time.
     
 p. "Notice and Questionnaire" means a Notice of Registration Statement and
    Selling Security holder Questionnaire, substantially in the form of Exhibit
    A attached hereto, relating to the Securities.
     
 q. "Prospectus" means the prospectus (including, without limitation, any
    preliminary prospectus, any final prospectus and any prospectus that
    discloses information previously omitted from a prospectus filed as part of
    an effective registration statement in reliance upon Rule 430A under the
    Securities Act) included in the Shelf Registration Statement, as amended or
    supplemented by any prospectus supplement with respect to the terms of the
    offering of any portion of the Registrable Securities covered by the Shelf
    Registration Statement and by all other amendments and supplements to such
    prospectus, including all material incorporated by reference in such
    prospectus and all documents filed after the date of such prospectus by
    Parent under the Exchange Act and incorporated by reference therein.
     
 r. "RFE" means RFE Investment Partners V, L.P. and RFE VI SBIC, L.P.
     
 s. "Shelf Registration" means a registration effected pursuant to Section 6
    hereof.
     
    
    21
    
    --------------------------------------------------------------------------------
    
     

 t. "Shelf Registration Statement" means a "shelf" registration statement filed
    under the Securities Act providing for the registration of the resale of, on
    a continuous or delayed basis by the holders of, all of the Registrable
    Securities pursuant to Rule 415 under the Securities Act and/or any similar
    rule that may be adopted by the SEC, filed by Parent pursuant to the
    provisions of Section 6 of this Agreement, including the Prospectus
    contained therein, any amendments and supplements to such registration
    statement, including post-effective amendments, and all exhibits and all
    material incorporated by reference in such registration statement.
     
 u. "Third Anniversary" means the third anniversary of the closing of the
    Merger.
     

Miscellaneous.
 
Notices
. All notices and other communications hereunder shall be in writing and shall
be deemed given on the date of delivery if delivered Personally or by commercial
delivery service, or sent via facsimile (receipt confirmed) to the parties at
the following addresses or telecopy numbers (or at such other address or
telecopy numbers for a party as shall be specified by like notice):


 
 i.  if to Parent, to:

     Sun Healthcare Group, Inc.
     18831 Von Karman
     Suite 400
     Irvine, California 92612
     Attention: Michael Newman, Esq.
     Facsimile: (949) 255-7054

     with a copy to:

     O'Melveny & Myers LLP
     400 South Hope Street
     Los Angeles, California 90071
     Attention: Richard Boehmer, Esq.
     Facsimile: (213) 430-6407
      

 ii. if to Stockholders, to them at the addresses set forth on Schedule I
     hereto.
      

Counterparts
. This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.

 Entire Agreement; Third Party Beneficiaries
. This Agreement, the other Transaction Documents and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein (i) constitute the entire agreement among

22

--------------------------------------------------------------------------------

the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; and (ii) except as otherwise provided
herein, are not intended to confer upon any other Person any rights or remedies
hereunder.
  Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 Other Remedies; Specific Performance. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
 Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof.
 Amendments and Waivers. The provisions of this Agreement may be amended upon
the written agreement of Parent and the Holders holding a majority of the
Registrable Securities then outstanding. Any waiver, permit, consent or approval
of any kind or character on the part of any Holders of any provision or
condition of this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in writing.
 Assignment. Except as set forth in Section 12, no party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 General Rules of Construction; Interpretation. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
 

 i.   terms include the plural as well as the singular;
      
      23
      
      --------------------------------------------------------------------------------

 ii.  all references in this Agreement to designated "Sections" and other
      subdivisions are to the designated Sections and other subdivisions of the
      body of this Agreement;
       
 iii. the words "herein," "hereof" and "hereunder" and other words of similar
      import refer to this Agreement as a whole and not to any particular
      Section or other subdivision;
       
 iv.  "or" is not exclusive; and
       
 v.   "including" and "includes" will be deemed to be followed by "but not
      limited to" and "but is not limited to," respectively.
       

Other Rules of Construction; Interpretation
. The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.


 
Time of the Essence
. Time is of the essence in connection with Parent's performance of its
obligations under this Agreement.

 Survival
. The respective indemnities, agreements, representations, warranties and other
provisions set forth in this Agreement or made pursuant hereto shall remain in
full force and effect, regardless of any investigation (or any statement as to
the results thereof) made by or on behalf of any Holder, any director, officer
or partner of such Holder, any agent or underwriter, any director, officer or
partner of such agent or underwriter, or any controlling person of any of the
foregoing, and shall survive the transfer and registration of the Registrable
Securities of such Holder.

[The remainder of this page has been intentionally left blank]

24

--------------------------------------------------------------------------------

[Signature Page - Registration Rights Agreement]

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

PARENT

     

SUN HEALTHCARE GROUP, INC.,

 

a Delaware Corporation

         

By: /s/ Richard K. Matros                      

 

Name:  Richard K. Matros

 

Title:    Chief Executive Officer

         

STOCKHOLDERS AGENT,

 

for purposes of Section 5

         

By: /s/ James A. Parsons                       

 

Name:  James A. Parsons

         

STOCKHOLDERS:

     

RFE INVESTMENT PARTNERS V, L.P.

     

By:  RFE Associates V, L.P.,

 

      its General Partner

     

By: /s/ Michael Foster                          

 

Name:  Michael Foster

 

Title:    General Partner

     

RFE VI SBIC, L.P.

     

By:  RFE Associates VI SBIC, L.L.C.,

 

      its General Partner

 

By:  RFE Investment Partners VI, L.P.,

 

      its Sole Member

 

By:  RFE Associates VI, L.L.C.,

 

      its General Partner

     

By:/s/ Michael Foster                          

 

Name:  Michael Foster

 

Title:    Managing Member

25

--------------------------------------------------------------------------------

[Signature Page - Registration Rights Agreement]

 

DFW CAPITAL PARTNERS, L.P.

     

By:  Capital Partners-GP, L.P.,

 

      its General Partner

     

By:  /s/ Keith W. Pennell                       

 

Name:  Keith W. Pennell

 

Title:    General Partner

         

RICHARD A. ROSENTHAL IRA ROLLOVER TRUST

     

By:/s/ Michael J. Foster                        

 

Name:  Michael J. Foster

 

Title:    Attorney-in-Fact

     

Name of Attorney-in-Fact: Michael J. Foster            

     

Robert D. Kennedy, by his Attorney-in-Fact under Durable Power of Attorney dated
October 28, 2002

      By:  /s/ Michael J. Foster                              

Name of Attorney-in-Fact: Michael J. Foster            

   

26

--------------------------------------------------------------------------------

[Signature Page - Registration Rights Agreement]

 

CHARLES H. GONZALES REVOCABLE TRUST

         

By: /s/ Charles H. Gonzales                     

 

Name:

 

Title:

         

  /s/ Ernest A. Schofield                           

 

Ernest A. Schofield

     

  /s/ Kenneth L. Morgan                          

 

Kenneth L. Morgan

         

TRADER VIC'S INVESTMENTS, LLC

    An Oklahoma Limited Partnership     RDL INVESTMENTS, L.L.C., General Partner
         

By:  /s/ Stephen R. Buford                           

 

Name: Stephen R. Buford

 

Title: Manager

     

 /s/ Larry Cain                                             

 

Larry Cain

         

 /s/ Gail W. Elliott                                       

 

Gail W. Elliott, As Trustee of the Neal M. Elliott
and Gail W. Elliott Trust

   

27

--------------------------------------------------------------------------------



SCHEDULE A

Schedule of Stockholders


STOCKHOLDER
 

ADDRESS
 

Charles H. Gonzales Revocable Trust

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

   

Ernest A. Schofield

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

   

Kenneth L. Moran

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

   

RFE Investment Partners V, L.P.

36 Grove Street
New Canaan, CT 06840

   

RFE VI SBIC, L.P.

36 Grove Street
New Canaan, CT 06840

   

DFW Capital Partners, L.P.

300 Frank W. Burr Blvd.
Glenpointe Centre E., 5th Fl.
Teaneck, NJ 07666

   

Trader Vic's Investments, LLC

P.O. Box 3669
Tulsa, OK 74101

   

Robert D. Kennedy

c/o RFE Investment Partners
36 Grove Street
New Canaan, CT 06840

   

Richard A. Rosenthal
IRA Rollover Trust

c/o RFE Investment Partners
36 Grove Street
New Canaan, CT 06840

   

Larry L. Cain

1563 Riverside Drive
Tulsa, OK 74119

   

Gail W. Elliott, as Trustee of
the Neal M. Elliott and Gail W.
Elliott Trust

4826 105th Ave. Court, N.W.
Gig Harbor, WA 98335

   

28

--------------------------------------------------------------------------------

Annex A

Plan of Distribution

          The selling stockholders and any of their pledgees, donees, assignees
and successors-in-interest may, from time to time, sell any or all of their
shares of common stock covered by this prospectus on any stock exchange, market
or trading facility on which the shares are traded or in private transactions.
These sales may be at fixed prices, prevailing market prices, prices related to
prevailing market prices or negotiated prices. The selling stockholders may use
any one or more of the following methods when selling shares:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
    
 * crosses or block trades in which the broker-dealer will attempt to sell the
   shares as agent but may position and resell a portion of the block as
   principal to facilitate the transaction;
    
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
    
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
    
 * privately negotiated transactions;
    
 * to cover short sales made after the date that the registration statement of
   which this prospectus is a part is declared effective by the Securities and
   Exchange Commission;
    
 * through the purchase, sale, writing or settlement of options or other hedging
   transactions, whether through an options exchange or otherwise;
    
 * broker-dealers may agree with the selling stockholders to sell a specified
   number of such shares at a stipulated price per share;
    
 * a combination of any such methods of sale; and
    
 * any other method permitted pursuant to applicable law.

          The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

          Broker-dealers engaged by the selling stockholders may arrange for
other brokers-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the selling stockholders (or, if any broker-dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

A-1

--------------------------------------------------------------------------------

          The selling stockholders may from time to time pledge or grant a
security interest in some or all of the shares owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

          In connection with the sale of our common stock or interests therein,
the selling stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of our
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

          When we are notified in writing by a selling stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
our common stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of our common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
when we are notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of our common stock, we will file a
supplement to this prospectus if then required in accordance with applicable
securities law.

          The selling stockholders also may transfer the shares of our common
stock in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

          The selling stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Discounts, concessions,
commissions and similar selling expenses, if any, that can be attributed to the
sale of our common stock will be paid by the selling stockholder and/or the
purchasers.

A-2

--------------------------------------------------------------------------------

          Each selling stockholder has represented and warranted to us that it
does not have any agreement or understanding, directly or indirectly, with any
person to distribute our common stock. We have advised each selling stockholder
that it may not use shares registered on this registration statement to cover
short sales of our common stock prior to the date on which this registration
statement shall have been declared effective by the Securities and Exchange
Commission. If a selling stockholder use this prospectus for any sale of our
common stock, it will be subject to the prospectus delivery requirements of the
Securities Act. The selling stockholders will be responsible to comply with the
applicable provisions of the Securities Act and Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder promulgated, including
without limitation, Regulation M, as applicable to such selling stockholders in
connection with resales of their respective shares under this registration
statement.

          The selling stockholders may only sell the common stock if such sales
are made in satisfaction of the requirements for exemption from registration or
qualification under the applicable laws of each applicable state. The selling
stockholders may not offer or sell the common stock in any state where the offer
or sale is not permitted. The selling stockholders will be responsible for
compliance with any applicable state laws governing the resale of the common
stock.

          We are required to pay all fees and expenses incident to the
registration of the shares, but we will not receive any proceeds from the sale
of the common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

A-3

--------------------------------------------------------------------------------

Annex B

Sun Healthcare Group, Inc.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

          Reference is hereby made to the Registration Rights Agreement (the
"Registration Rights Agreement") between Sun Healthcare Group, Inc. (the
"Company") and the stockholders of Peak Medical Corporation named therein (the
"Purchasers"). Pursuant to the Registration Rights Agreement, the Company [has
filed/intends to file] with the United States Securities and Exchange Commission
(the "Commission") a registration statement on Form S-_ (the "Shelf Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of shares of the Company's common
stock (the "Securities"). A copy of the Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.

          Each beneficial owner of Registrable Securities is entitled to have
the Registrable Securities beneficially owned by it included in the Shelf
Registration Statement. In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire ("Notice and Questionnaire") must be completed,
executed and delivered to the Company's counsel at the address set forth herein
for receipt on or before [Insert Deadline for Response]. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

          Certain legal consequences arise from being named as a selling
securityholder in the Shelf Registration Statement and related Prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and related Prospectus.

ELECTION

          The undersigned holder (the "Selling Securityholder") of Registrable
Securities hereby elects to include in the Shelf Registration Statement the
Registrable Securities beneficially owned by it and the Registrable Securities
listed below in Item (3). The undersigned, by signing and returning this Notice
and Questionnaire, agrees to be bound with respect to such Registrable
Securities by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement, including without limitation Section 10 of the
Registration Rights Agreement as if the undersigned Selling Securityholder were
an original party thereto.

          The Selling Securityholder hereby provides the following information
to the Company

B-1

--------------------------------------------------------------------------------

and represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

          Certain capitalized terms used in this Questionnaire are defined in
Appendix 1 attached hereto. Capitalized terms used in this Questionnaire but not
defined in Appendix 1 have the meanings given to them in the accompanying
letter.

(1)     (a) Full legal name of Selling Securityholder:

                                                                                                                                 

               (i) Is such Selling Securityholder a:

[ ] Corporation [ ] General Partnership

[ ] Individual [ ] Limited Partnership     

[ ] Other (please specify:                     

              (ii) In what state is such Selling Securityholder organized or
domiciled?

                                                                                                                                    

         (b) Full legal name of Registered Holder (if not the same as in (a)
above) of Registrable Securities listed in Item (4) below:

                                                                                                                                    

(2)     Address for Notices to Selling Securityholder:

                                                                                     

                                                                                     

                                                                                     

          Telephone:                                                                 

          Fax:                                                                           

          Contact Person:
                                                        

(3)     Beneficial Ownership of Securities by Another Entity or Individual:

          (a) Is another entity or individual the Beneficial Owner of any
Securities?

                                        [ ] No (skip questions (b)-(e) below)

                                        [ ] Yes (answer questions (b)-(e) below)

B-2

--------------------------------------------------------------------------------

          (b)     What is the full legal name of such Beneficial Owner?

                                                                                          

          (c)     Is such Beneficial Owner a:

                                        [ ] Corporation [ ] General Partnership

                                        [ ] Individual [ ] Limited Partnership

                                        [ ] Other (please specify:
                                  )

          (d)     In what state is such Beneficial Owner organized or domiciled?

                                                                                        

          (e) Please provide the name, address and telephone number of a contact
person for such Beneficial Owner.

                                                                                        
                                                                                        
                                                                                        
                                                                                        

(4) Beneficial Ownership of Securities

                  Except as set forth below in this Item (4), the undersigned is
not a Beneficial
                 Owner of any Securities.

                                                                                                                                            

          (a)     Number of Registrable Securities (as defined in the
Registration Rights Agreement) Beneficially Owned:

                                                                                                CUSIP
No(s). of such
          Registrable Securities:
                                                      

          (b)     Number of Securities other than Registrable Securities
Beneficially Owned:

                                                                                            CUSIP
No(s). of such other
         Securities:

                                                                                                    

          (c)     Number of Registrable Securities that the undersigned wishes
to be included in
      the Shelf Registration Statement:
                                                                                               CUSIP
No(s). of such
     Registrable Securities to be included in the Shelf Registration Statement:

B-3

--------------------------------------------------------------------------------

                                                                                                         

(5)     Beneficial Ownership of Other Securities of the Company:

          Except as set forth below in this Item (5), the undersigned Selling
Securityholder is not a
          Beneficial Owner of any shares of Common Stock or any other securities
of the
         Company, other than the Securities listed above in Item (4).

               State any exceptions here:

(6)     Relationships with the Company:

          Except as set forth below, neither the Selling Securityholder nor any
of its Affiliates,
          officers, directors or principal equity holders (5% or more) has held
any position or
          office or has had any other Material Relationship with the Company (or
its predecessors
          or Affiliates) during the past three years.

               State any exceptions here:

(7)     Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

(8)     Broker-Dealer Status:

          (a)     Are you a broker-dealer?

                              Yes  No 

          Note: If yes, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

          (b)     Are you an affiliate of a broker-dealer?

                              Yes  No 

          (c)     If you are an affiliate of a broker-dealer, do you certify
that you bought the Registrable Securities in the ordinary course of business,
and at the time of the purchase of the Registrable Securities to be resold, you
had no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

                              Yes  No 

B-4

--------------------------------------------------------------------------------

          Note: If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

          By signing below, the Selling Securityholder acknowledges that it
understands its obligation to comply, and agrees that it will comply, with the
provisions of the Exchange Act and the rules and regulations thereunder,
particularly Regulation M. The Selling Securityholder also acknowledges that it
understands that the answers to this Questionnaire are furnished for use in
connection with the Registration Statement and any amendments or supplements
thereto filed with the SEC pursuant to the Securities Act of 1933, as amended.

          In the event that the Selling Securityholder transfers all or any
portion of the Registrable Securities listed in Item (3) above after the date on
which such information is provided to the Company, the Selling Securityholder
agrees to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

          By signing below, the Selling Securityholder consents to the
disclosure of the information contained herein in its answers to Items (1)
through (8) above and the inclusion of such information in the Shelf
Registration Statement and related Prospectus. The Selling Securityholder
understands that such information will be relied upon by the Company in
connection with the preparation of the Shelf Registration Statement and related
Prospectus.

          The Selling Securityholder acknowledges that material misstatements
and omissions of material facts in the Registration Statement and any amendments
or supplement thereto may give rise to civil and criminal liabilities to the
Company and to each officer and director of the Company signing the Registration
Statement and to other persons signing such document. As a result, in accordance
with the Selling Securityholder's obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the Selling Securityholder agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein which may occur subsequent to the date hereof at any time while the Shelf
Registration Statement remains in effect. All notices hereunder shall be made in
accordance with the Registration Rights Agreement as follows:

     (i)     to the Company:

                              Sun Healthcare Group, Inc.
                              18831 Von Karman
                              Irvine, CA 92612
                              Attention: General Counsel

     (ii)     with a copy to:

                              O'Melveny & Myers, LLP
                              114 Pacifica, Suite 100
                              Irvine, CA 92618-3318
                              Attention:

          I confirm that, to the best of my knowledge and belief, the foregoing
statements

B-5

--------------------------------------------------------------------------------

(including without limitation the answers to this Questionnaire) are correct.

          IN WITNESS WHEREOF, the undersigned, by authority duly given, has
caused this Notice and Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

Dated:                                                  

                                                            
Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

By:                                                       

          Name:
          Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY'S COUNSEL AT:

 

O'Melveny & Myers, LLP
114 Pacifica, Suite 100
Irvine, CA 92618-3318
Attention:

 

B-6

--------------------------------------------------------------------------------

 

APPENDIX I

DEFINITIONS

          For the purpose of this Questionnaire, the following definitions
apply:

1. Affiliate. As used in Questions 1 - 7, a person is an "Affiliate" of a person
if such person controls, is controlled by, or is under common control with,
another person. Please assume that an "Affiliate" of the Company includes
without limitation, any 5% stockholder of the Company (including any person who
owns, controls, or holds or holds an option to acquire, and has the power to
vote, 5% or more of the Company's outstanding voting securities). "Control" is
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise.

As used in Question 8 of this Questionnaire, an "affiliate" of an NASD member
has the following meaning:

(1)     a company which controls, is controlled by or is under common control
with a member;

(2)     the term affiliate is presumed to include, but is not limited to, the
following:

(a)     a company will be presumed to control a member if the company
beneficially owns 10% or more of the outstanding voting securities of a member
which is a corporation, or beneficially owns a partnership interest in 10% or
more of the distributable profits or losses of a member which is a partnership;

(b)     a member will be presumed to control a company if the member and persons
associated with the member beneficially own (i) 10% or more of the outstanding
subordinated debt of a company, (ii) 10% or more of the outstanding voting
securities of a company which is a corporation or (iii) a partnership interest
in 10% or more of the distributable profits or losses of a company which is a
partnership;

(c)     a company will be presumed to be under common control with a member if:

(i)     the same natural person or company controls both the member and company
by beneficially owning 10% or more of the outstanding voting securities of a
member or company which is a corporation, or by beneficially owning a
partnership interest in 10% or more of the distributable profits or losses of a
member or company which is a partnership; or

           B-7

--------------------------------------------------------------------------------

(ii)     a person having the power to direct or cause the direction of the
management or policies of the member or the company also has the power to direct
or cause the direction of the management or policies of the other entity in
question.

2. Beneficial Owner. A "Beneficial Owner" of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power and/or investment power
with respect to such security. Voting power includes "the power to vote, or to
direct the voting, of such security" and investment power includes "the power to
dispose, or to direct the disposition, of such security."

A person is also a Beneficial Owner of a security if he has the right to acquire
beneficial ownership of such security, at any time within sixty days, including
but not limited to, any right to acquire through: (a) the exercise of an option,
warrant or right, (b) the conversion of a convertible security, (c) the power to
revoke a trust, discretionary account or similar arrangement, or (d) the
automatic termination of a trust, discretionary account or similar arrangement;
provided, however, that if the acquisition of an option, warrant, right,
convertible security or power described in (a), (b) or (c) is for the purpose of
maintaining or obtaining control over the issuer of the security, the holder of
the option, warrant, right, convertible security or power shall, immediately
upon such acquisition and regardless of when it is exercisable, be deemed a
beneficial owner of the underlying securities.

The possession of the legal power to vote and/or direct the disposition of
securities, absent unusual circumstances, will be sufficient to confer
beneficial ownership. Such power may be held directly, or indirectly, through
one or more controlled entities.

3. Material Relationship. The term "material relationship" has not been defined
by the Securities and Exchange Commission (the "SEC"). The SEC, however, is
likely to construe as material any relationship which tends to impact arm's
length bargaining in dealings with a company, whether arising from a close
business connection, family relationship, a relationship of control or
otherwise. For example, you should conclude that you have such a relationship
with any organization of which you own, directly or indirectly, 10% more of the
outstanding voting stock, or in which you have some other substantial interest,
and with any person or organization with whom you have, or with whom any
relative (or any other person or organization as to which you have any of the
foregoing other relationships) has, a contractual relationship.

4. Member. Rule 0120 of the NASD's Rules of Fair Practice defines the term
"member" to mean any individual, partnership, corporation or other legal entity
admitted to membership in the NASD, and Article 1 of the NASD's By-Laws defines
the term "person associated with a member" to mean every sole proprietor,
partner, officer, director, or branch manager of any member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not such person is registered or exempt from
registration with the NASD.

B-8

--------------------------------------------------------------------------------

 